Case: 14-60343       Document: 00513041665         Page: 1     Date Filed: 05/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                     No. 14-60343
                                                                                FILED
                                                                            May 13, 2015
                                   Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
JOSE DOLORES HERNANDEZ-ARGUIJO,

                                                  Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 229 511


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Jose Dolores Hernandez-Arguijo, a citizen of Honduras, petitions for
review of a decision of the Board of Immigration Appeals (BIA), dismissing his
challenge of a decision of the Immigration Judge (IJ), who denied his
application for withholding of removal. Hernandez’ application was based on
persecution on account of his religion and membership in a particular social
group. Where, as here, the BIA’s decision adopts or is affected by the IJ’s


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60343      Document: 00513041665     Page: 2   Date Filed: 05/13/2015


                                  No. 14-60343

reasoning, the decisions of the IJ and BIA are reviewed. E.g., Wang v. Holder,
569 F.3d 531, 536 (5th Cir. 2009). Whether an alien demonstrated eligibility
for withholding of removal is a factual determination reviewed for substantial
evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir.
2012).
      To be entitled to withholding of removal, an applicant must establish a
clear probability of persecution on account of one of five protected grounds,
either by showing that persecution upon removal is more likely than not to
occur or by establishing past persecution, thereby creating a presumption that
future persecution is more likely than not to occur.               See 8 U.S.C.
§ 1231(b)(3)(A).   Persecution generally requires a showing that “harm or
suffering will be inflicted upon” the applicant. Roy v. Ashcroft, 389 F.3d 132,
138 (5th Cir. 2004) (citation and quotation marks omitted).
      Aside from receiving three threats over a three-year period, Hernandez
does not allege he suffered physical harm or that harm is more likely than not
to occur upon his return. While threats of violence, along with evidence of
intent to carry out the threats, may be sufficient to constitute persecution, e.g.,
Tamara-Gomez v. Gonzales, 447 F.3d 343, 348-49 & n.8 (5th Cir. 2006),
Hernandez continued working as a youth coordinator without incident for more
than three years, his wife and children continue living in Honduras without
incident, and there is no indication the threats will be, or are intended to be,
carried out. Because a reasonable factfinder would not be compelled to find
that Hernandez would more likely than not face persecution upon removal, the
BIA’s decision that he is not entitled to withholding of removal is supported by
substantial evidence.
      DENIED.




                                        2